Per Curiam.
We think temporary alimony of seventy-five dollars per week required to be paid by the order of April 16, 1938, under present conditions, should be reduced but that alimony of forty dollars per week is less than the defendant can afford to pay.
The order should be modified to provide for alimony of sixty dollars per week, and as so modified affirmed, without costs.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously modified to provide for alimony of sixty dollars per week, and as so modified affirmed, without costs.